NO. 12-20-00225-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

IN THE MATTER OF THE ESTATE                               §       APPEAL FROM THE

OF CHARLES LYNVILLE STOKES,                               §       COUNTY COURT AT LAW

DECEASED                                                  §       NACOGDOCHES COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
        On September 23, the Clerk of this Court notified Appellants, Tammie J. Williams and
Theresa S. Carney, that the notice of appeal failed to contain the information specifically
required by Texas Rule of Appellate Procedure 25.1(d) and Section 51.017(a) of the Texas Civil
Practice and Remedies Code. 1 See TEX. R. APP. P. 25.1(d) (contents of notice); see also TEX.
CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of appeal must be served
on each court reporter responsible for preparing reporter’s record). The notice warned that,
unless Appellants filed a proper notice of appeal on or before October 5, the appeal would be
referred to the Court for dismissal. This deadline passed and Appellants have not filed a
compliant notice of appeal or otherwise responded to this Court’s September 23 notice.
        Because Appellants failed, after notice, to comply with Rule 25.1(d) and Section
51.017(a), the appeal is dismissed. See TEX. R. APP. P. 42.3(c) (on its own initiative after giving
ten days’ notice to all parties, appellate court may dismiss appeal if appeal is subject to dismissal
because appellant failed to comply with a requirement of these rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time).

        1
           The notice of appeal and docket sheet both contain language attempting to classify this proceeding as an
original proceeding. However, a mandamus proceeding is initiated by filing a petition with the appellate court clerk.
See Tex. R. App. P. 52.1.
Opinion delivered October 14, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 14, 2020


                                         NO. 12-20-00225-CV


                          IN THE MATTER OF THE ESTATE OF
                        CHARLES LYNVILLE STOKES, DECEASED


                                Appeal from the County Court at Law
                     of Nacogdoches County, Texas (Tr.Ct.No. PB19-13049)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3